                                ***FILED UNDER SEAL***


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 BETTER MOUSE COMPANY, LLC,

      Plaintiff,                                    CIVIL ACTION NO. 2:19-cv-157

        v.
                                                    JURY TRIAL DEMANDED
 ANKER TECH CORPORATION, ANKER
 INNOVATIONS TECHNOLOGY CO.
 LTD., ANKER INNOVATIONS LIMITED
 f/k/a ANKER TECHNOLOGY CO. LTD.,
 and FANTASIA TRADING LLC d/b/a
 ANKERDIRECT,

      Defendants.


EX PARTE MOTION FOR LEAVE TO FILE ORIGINAL COMPLAINT UNDER SEAL

       Pursuant to Local Rule CV-5(a)(7), Plaintiff Better Mouse Company, LLC moves for

leave to file its original complaint against the above-named Defendants under seal because it

contains information designated as confidential under the parties’ Settlement and License

Agreement.

       The sealed complaint and its exhibits will be filed immediately after this Motion for

Leave to File Under Seal.

       A proposed order is attached.

Dated: May 6, 2019                           Respectfully submitted,

                                             /s/ Larry D. Thompson, Jr.
                                             Matthew J. Antonelli
                                             Texas Bar No. 24068432
                                             matt@ahtlawfirm.com
                                             Zachariah S. Harrington
                                             Texas Bar No. 24057886
                                             zac@ahtlawfirm.com
                                             Larry D. Thompson, Jr.

                                                1
***FILED UNDER SEAL***


        Texas Bar No. 24051428
        larry@ahtlawfirm.com
        Michael D. Ellis
        Texas Bar No. 24081586
        michael@ahtlawfirm.com

        ANTONELLI, HARRINGTON
        & THOMPSON LLP
        4306 Yoakum Blvd., Ste. 450
        Houston, TX 77006
        (713) 581-3000

        Stafford Davis
        State Bar No. 24054605
        sdavis@stafforddavisfirm.com
        Catherine Bartles
        Texas Bar No. 24104849
        cbartles@stafforddavisfirm.com
        THE STAFFORD DAVIS FIRM
        The People's Petroleum Building
        102 North College Avenue, 13th Floor
        Tyler, Texas 75702
        (903) 593-7000
        (903) 705-7369 fax

        Attorneys for Better Mouse Company, LLC




          2
